Citation Nr: 1436978	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-42 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.
 
2.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1969.

 This matter comes before the Board of Veterans' Appeal (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2013, the Veteran testified at a travel board hearing before the Undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

The Board has reviewed the Veteran's claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.

The issues of entitlement to a compensable rating for hemorrhoids and whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss were remanded in January 2014 and have been returned for review by the Board.  


FINDINGS OF FACT

1.  An unappealed February 2006 rating decision denied the claim of service connection for bilateral hearing loss and the Veteran was advised of the rating decision the same month.
 
2.  Evidence submitted since the February 2006 rating decision does not raise a reasonable possibility of substantiating the claim for bilateral hearing loss.

3.  The service-connected hemorrhoids were shown to be manifested by recurring bleeding and anemia.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of service connection for bilateral hearing loss and the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2013).

2.  The criteria for the assignment of a 20 percent rating for the service-connected hemorrhoids were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.114 including Diagnostic Code 7336 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

An April 2008 pre-adjudication letter explained the evidence necessary to substantiate and reopen a claim for service connection.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.

The April 2008 VCAA notice letter also complies with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since it sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered).

The Veteran was also notified of how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).

And as for the duty to assist, the claims file contains VA treatment records; private treatment records; prior employer's health records, and lay statements and testimony from the Veteran.  

As directed in the Board's January 2014 remand, the Veteran was reexamined to reassess the severity of his service-connected hemorrhoids.  The reports of his examination, and the other evidence of record, contain the findings needed to properly adjudicate his claim, including insofar as assessing the severity of this disability.  So additional examinations is not needed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

With regard to the July 2013 Board hearing, the undersigned noted the issues on appeal and the deficiency in the claims, and engaged in a dialogue with the Veteran towards substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  Thus, the duty to assist the Veteran with these claims also has been satisfied.

New and Material Evidence

Service connection was denied for bilateral hearing loss in February 2006.  The evidence of record at the time of the February 2006 rating decision consisted of service treatment records (STRs), October 2005 VA examination, VA outpatient treatment records dated from September 2005 through October 2005, and statements from the Veteran.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since 2006 includes previous employment records that show no complaints of bilateral hearing loss, private treatment records from December 2009 (where the Veteran denied any hearing deficits and was treated for an ear infection), lay statements, and hearing testimony.

When the claim was first denied in February 2006, there was no medical evidence of bilateral hearing loss as defined by VA and/or any competent evidence linking bilateral hearing loss to service.  The Veteran has submitted employer generated medical examination reports from 1970 and 1972.  While "new" because they were not previously of record, there is nothing in these reports to suggest that he has current bilateral hearing loss that was incurred in or as a result of military service. 

In regards to his written statements and testimony, he has merely continued to argue that he has a bilateral hearing disorder attributable to his military service.  He made this same allegation before the RO initially considered and denied this claim.  So, even when initially considering and denying this claim, there was recognition and acknowledgment of his personal belief that he has a bilateral hearing disorder and that it is a result of his military service.  Thus, merely reiterating this allegation is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  

Furthermore, at his February 2013 hearing, the undersigned VLJ apprised the Veteran of the missing elements of his claim to reopen (evidence of current hearing loss as defined by VA and a medical nexus of that disability to military service).  When questioned as to the existence of any evidence that could be used to reopen his claim, the Veteran stated that he would attempt to obtain clinical evidence of hearing loss from his former place of employment.  However, this information has yet to be submitted.  The Court has held that hearsay medical evidence, as transmitted by a lay person, is not sufficient to support a claim of service connection.  That is to say, the Veteran's account of what this doctor purportedly said, filtered as it is through a lay person's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  So the Veteran's unsubstantiated lay assertions of current hearing loss, although new, are not also material.

No material evidence which is needed to reopen the claim has been submitted. The claim is not reopened and the appeal is denied.  See 38 C.F.R. § 3.156.

Higher Rating 

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that additional staged ratings are not warranted here, as the degree of impairment due to the Veteran's hemorrhoids has not varied during the appeal period beyond the level reflected in the rating that will be assigned. 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's disability is rated noncompensable (0 percent) from January 29, 2008, under the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7336.

Diagnostic Code 7336 provides for a rating for hemorrhoids, external or internal, that is noncompensable when mild or moderate, 10 percent when large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, and 20 percent with persistent bleeding and with secondary anemia, or with fissures.

VA examination was conducted in April 2008.  He denied diarrhea, tenesmus, selling, perianal discharge, or stool leakage, but reported itching and pain.  On examination, there was no ulceration, fissures, trauma, proctitis, infections, protrusion, fistula, thrombosis, rectal bleeding, reduction of lumen, redundant tissue, or loss of sphincter control.  Reducible internal hemorrhoids were present at the 6 o'clock.  There was no evidence of bleeding.  However, there was evidence of frequent recurrences.  The CBC showed signs of mild anemia, low cell count, mean corpuscular volume, and absolute neutrophils.  The hemoglobin level was 12.9 g/dL and the hematocrit 40.1%.  The laboratory findings were considered remarkably abnormal.  It was recommended that he should follow-up with PCP.  

Service connection for hemorrhoids was granted by a June 2008 rating decision.  A noncompensable rating was assigned effective January 29, 2008.  Later that month, the Veteran noted disagreement with the noncompensable rating.  

At VA examination in July 2012, the Veteran reported painful hemorrhoids with bleeding on defecation.  He acknowledged that he had not seen a physician since 1988 and he did not use any medications and he was not receiving treatment.  On examination there was a 1.5 centimeter (cm.) scar at 3 o'clock in the rectal area.  Otherwise, the examination was within normal limits.   

At the hearing the Veteran reported his symptoms which included bleeding and pain.  He reported periods of exacerbations of bleeding and painful hemorrhoids that sometimes lasted a week.  He also reported that health personnel at his former place of employment had once advised hospitalization due to his low blood count.  

He was again examined by VA in April 2014.  Examination revealed small or moderate external hemorrhoids.  Laboratory results were as follows: hemoglobin of 12.8; hematocrit of 39.2; white blood cell count of 3.7; and platelets were 185.  The examiner noted the existence of a nonthrombosed internal hemorrhoid at 6 o'clock.  The CBC results indicated normal hemoglobin, RBC, and HCT.  The guaiac was negative.  

The Board finds that a 20 percent is warranted.  As noted above, the initial VA examination in April 2008 noted evidence of anemia and recurrent bleeding.  While later laboratory testing was within normal limits, it is obvious from the record and the Veteran's testimony that there are periods of exacerbation, which is certainly credible.  

A 20 percent rating under Diagnostic Code 7336 is the highest rating available.  Thus, the next higher rating to be considered is an evaluation of 30 percent under Diagnostic Code 7332, where a 30 percent rating is warranted for impairment of bowel sphincter control manifested by occasional involuntary bowel movements necessitating the wearing of a pad; or under Diagnostic Code 7333, where a 30 percent rating is warranted for stricture of the rectum and anus manifested by a moderate reduction of lumen, or moderate constant leakage; or under Diagnostic Code 7334, where a 30 percent rating is warranted for a moderate prolapse of the rectum that is persistent or frequently recurring.   However, the Veteran's symptomatology does not comport with the criteria required for a 30 percent rating under either of these diagnostic codes.  Accordingly, in light of the above, an evaluation in excess of 20 percent is not warranted.

The discussion above reflects that the Veteran's hemorrhoid disorder is manifested by symptoms addressed by the rating criteria, including itching, pain, and swelling.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against greater benefits than those indicated and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

New and material evidence has not been received which is sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.  The claim remains denied.

An initial rating of 20 percent for the service-connected hemorrhoids is granted, subject to the regulations controlling disbursement of VA monetary benefits.





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


